JOHN R. GIBSON, Circuit Judge,
concurring in the denial of the rehearing en banc, joined by WOLLMAN, Circuit Judge.
As the authoring judge of the court’s opinion this case, I feel compelled to make a brief response to the dissent to denial of rehearing en banc. The dissent to denial argues that there is in fact no impasse and that the panel opinion is dicta. The issue is not so simple as the dissent to denial would make it. The district court in the decision on appeal, ruled that the termination of the labor exemption expired when the parties reach impasse “as to that issue,” and in a later order held that there had been impasse as to the free agency issue. Neither of the parties have challenged the district court’s holding that there was impasse. That issue was not before the court for decision. Insofar as this decision contained factual elements, there was no claim made that it was clearly erroneous. The dissent to the panel opinion makes no such suggestion, but only observes that the dissenting judge would not have found impasse had he been the original fact-finder. The footnote to the panel dissent then expands upon the issue demonstrating that there is a division between NLRB decisions as to the divisibility or indivisibility of impasse. These legal issues were likewise not the subject of briefing or argument before the court. Accordingly, the district court holding that there was impasse as to the specific issue was part of the factual and procedural pattern presented to this court framing the issue to decide. It would have been improper to have decided flatly that there was no impasse, but the dissent to denial would take this quantum leap and place the case in a different posture.
Little is to be gained by further response to the dissent to denial. Seven judges of the court have declined to rehear, and the case should simply be left at that point.